929 A.2d 634 (2007)
COMMONWEALTH ex rel. Charles T. PALADINO, Petitioner,
v.
Hon. Steven R. GEROFF, Judicial District of PA; Philadelphia County District Attorney Office; Philadelphia Prison System, Leon King, II, Esq. Comm.; PHS-Prison Health System  Dr. Caulk, Respondents.
No. 89 EM 2007.
Supreme Court of Pennsylvania.
July 17, 2007.

ORDER
PER CURIAM.
AND NOW, this 17th day of July, 2007, the Application for Leave to File Original Process is granted. The Petition for Writ of Habeas Corpus and Application for an Immediate Hearing are denied. The judge's name is to be stricken from the caption.